4 U.S. 143 (____)
4 Dall. 143
The Commonwealth
versus
Chambrè.
Supreme Court of United States.

*144 Lewis, Ingersoll, and Franklin, for the negroes.
M. Levy, for Mrs. Chambrè.
But the COURT (stopping the counsel for Mrs. Chambrè) said, that they were, unanimously, of opinion, that the legislature intended calendar months; that the same expression, in other acts of the general assembly, has uniformly received the same construction; Brudenell et al. v. Vaux et al.[(1)] that there was nothing illegal, or improper, in the conduct of Mrs. Chambrè, on the occasion; and that, therefore, the negroes must be remanded into her service.
NOTES
[(1)]  This case has been reported in 2 Dall. Rep. 302.